972 F.2d 347
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David GUARDINO, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 92-5336.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1992.

1
Before BOYCE F. MARTIN, Jr. AND SILER, Circuit Judges, and CLELAND, District Judge.*

ORDER

2
David Guardino moves for in forma pauperis status, transcript, and counsel, and appeals the district court's order dismissing his motion to vacate sentence filed pursuant to 28 U.S.C. § 2255.   Guardino pled guilty to illegal use of credit cards in violation of 18 U.S.C. § 1029(e).   He received a five year sentence.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Guardino claimed that he was coerced into an illegal plea agreement, and was inadequately represented by counsel.   The district court dismissed the motion as Guardino has a direct appeal pending in the Sixth Circuit concerning denial of his Fed.R.Crim.P. 35(a) motion.   See Jones v. United States, 453 F.2d 351 (5th Cir.1972).


4
On appeal, Guardino argues that the district court improperly dismissed his motion to vacate sentence.   Upon review, we conclude that the district court correctly dismissed the motion to vacate sentence for the reasons stated in its February 18, 1992, order.   Accordingly, that order is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.   The motions for in forma pauperis status, transcript, and counsel are denied.



*
 The Honorable Robert H. Cleland, U.S. District Judge for the Eastern District of Michigan, sitting by designation